Citation Nr: 0532765	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-13 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing 
loss from October 31, 2002, to December 30, 2003.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss from December 31, 2003, onward.  

3.  Entitlement to a compensable rating for status post 
perforation of the left eardrum with chronic otitis media and 
retractive pocket in par flaccida, right eardrum, not 
infected.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1983.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Manchester, New Hampshire, 
Department of Veterans Affairs (VA) Regional Office (RO).  

Procedural History 

In an April 1984 rating decision, the RO granted service 
connection for left ear defective hearing (hearing loss), 
evaluated as noncompensably disabling from October 8, 1983.  
The RO also granted service connection for status post 
perforation of the left eardrum with chronic otitis media and 
retractive pocket in par flaccida, right eardrum, not 
infected (hereinafter, left ear disability), evaluated as 10 
percent disabling from October 8, 1983.

In February 1986, the rating for the left ear disability was 
reduced to zero percent effective May 1, 1986.  

The RO received the veteran's claim for an increased rating 
for his then only service-connected left ear hearing loss on 
October 31, 2002.  

In a March 2003 rating decision, the RO denied a compensable 
rating for the left ear hearing loss.  The veteran perfected 
an appeal to the Board in May 2003 for a compensable rating 
for the hearing loss in this ear.  In January 2004, he 
testified at a personal hearing before a Decision Review 
Officer (DRO) at the RO.  A transcript of that proceeding is 
of record.  

In an April 2004 rating decision, the RO also denied a 
compensable rating for the left ear disability.  And in 
response, the veteran perfected an appeal to the Board in 
August 2004 concerning this claim, too.  

That April 2004 RO rating decision granted service connection 
for right ear hearing loss effective as of December 31, 2003.  
This, in turn, means the veteran had a noncompensable (i.e., 
0 percent) rating for his left ear hearing loss from October 
31, 2002, the date of receipt of his claim for a higher 
rating, until December 30, 2003.  And since December 31, 
2003, he has had a noncompensable rating for his now service-
connected bilateral hearing loss (meaning affecting both his 
left and right ears).  So the issues now before the Board are 
whether he was entitled to a compensable rating for the left 
ear only hearing loss for the period from October 31, 2002, 
until December 30, 2003, and whether he is entitled to a 
compensable rating for his now service-connected bilateral 
hearing loss as of December 31, 2003.

Other Matter

In correspondence dated in August 2004, the veteran's 
representative withdrew the veteran's claim for vocational 
rehabilitation benefits.  




FINDINGS OF FACT

1.  Audiometric evaluation during the period from October 31, 
2002, to December 30, 2003, revealed Level II hearing acuity 
in the left ear.  At the time, service connection was not in 
effect for right ear hearing loss, and the veteran was not 
deaf in this ear, so he presumably had level I hearing acuity 
in this ear.

2.  From December 31, 2003, onward, audiometric evaluation 
has revealed Level II hearing acuity in both ears.  

3.  The veteran's service-connected left ear disability is 
not manifested by suppuration or aural polyps.  


CONCLUSIONS OF LAW

1.  The schedular criteria are not met for a compensable 
rating for left ear hearing loss during the period from 
October 31, 2002, to December 30, 2003.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, Tables VI, VII, 4.87 (2005).

2.  The schedular criteria also are not met for a compensable 
rating for bilateral hearing loss from December 31, 2003, 
onward.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
Tables VI, VII, 4.87 (2005).

3.  The schedular criteria are not met for a compensable 
rating for left ear disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.87, Diagnostic Code 6200 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act (VCAA)

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat.  2096 (2000) [codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].



To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the May 2003 and July 2004 Statements of the Case 
(SOCs) and the January 2004, May 2004, and August 2004 
Supplemental Statements of the Case (SSOCs) of the pertinent 
laws and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims.  

More significantly, letters were sent to the veteran in 
December 2002 and February 2004, with copies to his 
representative, which were specifically intended to address 
the requirements of the VCAA.  The letters enumerated what 
the evidence must show in order to establish entitlement to 
increased ratings - namely, that the conditions have gotten 
worse.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the 
February 2004 VCAA letter, the RO notified the veteran that 
VA was responsible for getting "Relevant federal records, 
including service records, VA Medical Center records, and 
records from other federal agencies, such as the Social 
Security Administration."  See the February 6, 2004 letter, 
page 3.  The RO also informed the veteran that VA will make 
reasonable efforts to get "Relevant records not in the 
custody of a federal department or agency, to include records 
from state or local governments, private medical care 
providers, current or former employers, and other non-federal 
governmental sources."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In 
this regard, both letters advised the veteran to give the RO 
enough information about relevant records so the RO could 
request them from the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, the February 2004 letter 
informed the veteran:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know."  See the February 6, 2004 letter, page 4.  

The Board therefore finds that the December 2002 and February 
2004 letters, the May 2003 and July 2004 SOCs, and the 
January 2004, May 2004 and August 2004 SSOCs properly 
notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claims, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his claims by 
rating decisions in March 2003 and April 2004.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (VCAA 
notice, to the extent possible, should be provided before the 
initial adjudication of the claims).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (indicating that, even in 
situations where VCAA notice was not provided before the 
initial adjudication of the claims, this can be effectively 
cured by providing content-complying notice such that 
the essential fairness of the adjudication is unaffected).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  


An examination is deemed "necessary" if the evidence of 
record (lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).

The evidence of record includes VA and private treatment 
records, and reports of VA examinations.  There is no 
indication there currently exists any evidence that has a 
bearing on this case which has not been obtained.  The 
veteran and his representative have not identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claims has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  See 38 C.F.R. § 3.103 (2005).  As noted in the 
introduction, the veteran testified at a personal hearing in 
January 2004.  38 C.F.R. § 20.700(a).  Accordingly, the Board 
will proceed to decisions on the merits.

Relevant Laws and Regulations

Disability Ratings - In General

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994); Powell v. West, 13 Vet. App. 31, 35 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All reasonable doubt 
concerning this is resolved in the veteran's favor.  
38 C.F.R. § 4.3.

1.  Entitlement to a Compensable Rating for Left Ear Hearing 
Loss during the Period from October 31, 2002 to December 30, 
2003

2.  Entitlement to a Compensable Rating for Bilateral (i.e., 
Left and Right) hearing loss from December 31, 2003, Onward

Specific Rating Criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from 0 percent (i.e., 
noncompensable) to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by puretone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  To evaluate 
the degree of disability from defective hearing, the 
provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels from I for essentially normal acuity through 
level XI for profound deafness.  Tables VI and VII as set 
forth in 38 C.F.R. § 4.85 are used to calculate the rating to 
be assigned.  38 C.F.R. § 4.85 (2005).

In situations where service connection has been granted only 
for defective hearing involving one ear, and the veteran does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal.  
In such situations, a maximum 10 percent evaluation is 
assignable where hearing in the service-connected ear is at 
level X or XI.  38 C.F.R. §§ 3.383, 4.85(f), (h) (2005).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear - including the criteria for evaluating hearing 
loss.  The Board notes that the veteran's claim for an 
increased evaluation was received in October 2002, after the 
amended regulations became effective.  Thus, his claim will 
be evaluated in accordance with the amended regulations only.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003) and VAOPGCPREC 3-2000 
(Apr. 10, 2000).  See, too, 38 U.S.C.A. § 5110(g) and 
38 C.F.R. § 3.114.

Background

As already indicated, the veteran filed his increased rating 
claim on October 31, 2002.  

An uninterpreted private audiogram dated in July 2002 
indicated that the results revealed mild low frequency 
decreasing to severe high frequency sensorineural hearing 
loss in the left ear.  Speech discrimination in the left ear 
was 92 percent.  An uninterpreted private audiogram in 
October 2002 revealed sloping sensorineural hearing loss in 
the left ear with speech discrimination of 84 percent.  

The veteran was afforded a VA audiometric examination in 
January 2003; however, the examiner stated that the reported 
thresholds should not be used for evaluation purposes due to 
the inconsistencies and significant differences from the 
veteran's last evaluation in 1995.  

An uninterpreted private audiogram in May 2003 revealed mild 
sloping to severe sensorineural hearing loss in the left ear 
with speech discrimination of 92 percent.  

On VA audiological evaluation in June 2003, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
N/A
30
65
70
55

Speech recognition was 90 percent in the left ear.

On VA audiological evaluation in February 2004, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
65
75
80
LEFT
N/A
15
55
60
60

Speech recognition was 92 percent in the right ear and 90 
percent in the left ear.

Analysis

A.  Compensable Rating for Left Ear Hearing Loss during the 
Period from October 31, 2002 to December 30, 2003

Applying the results of the June 2003 VA examination to the 
rating criteria for service-connected unilateral hearing 
impairment (meaning only one ear service-connected), the 
Board finds there is no basis for assigning a compensable 
rating for this time period at issue.  Audiometric testing 
conducted during that examination clearly shows the veteran 
was not deaf in both ears and, indeed, he does not contend 
otherwise.  Consequently, it is presumed that he had normal 
(i.e., Level I) hearing acuity in his nonservice-connected 
right ear for purposes of evaluating the severity of the 
hearing loss in his service-connected left ear.



The report of that June 2003 VA examination shows the 
veteran's left ear manifested an average puretone threshold 
of 55 decibels and 90 percent speech discrimination.  And 
reference to 38 C.F.R. § 4.85, Table VI, in turn, shows his 
left ear hearing loss was at Level II.  As alluded to above, 
a maximum 10 percent evaluation is assignable only where 
hearing in the service-connected ear is at level X or XI.  38 
C.F.R. §§ 3.383, 4.85(f), (h) (2005).  The results of the 
June 2003 VA examination do not show this level of hearing 
impairment in the left ear, in fact, much less than required 
for even the minimum compensable rating of 10 percent.  So 
the schedular criteria for a compensable rating are not met.  
The veteran's test results clearly fall within the parameters 
for a 0 percent rating under 38 C.F.R. § 4.85.

The amended regulations added two new provisions for 
evaluating veterans with certain special patterns of hearing 
impairment that cannot always be accurately assessed under 38 
C.F.R. § 4.85 because the speech discrimination test may not 
reflect the severity of communicative functioning that some 
veterans experience.  See 64 Fed. Reg. 25,203 (May 11, 1999).  
Under 38 C.F.R. § 4.86(a), if puretone thresholds at each of 
the specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
are 55 dB's or more, an evaluation could be based upon either 
Table VI or Table VIa, whichever results in a higher 
evaluation.  Under section 4.86(b), when a puretone threshold 
is 30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VIa, whichever results in a higher evaluation.

Here, though, the results of the June 2003 VA examination do 
not show the special provisions of 38 C.F.R. §§ 4.85 or 
4.86(b) are applicable to the hearing loss in the left ear.  
Therefore, the use of Tables VI or VIa is not warranted in 
this specific instance.

For the reasons and bases expressed above, the Board 
concludes the preponderance of the evidence is against the 
veteran's claim of entitlement to a compensable disability 
rating for his service-connected left ear hearing loss for 
the period from October 31, 2002, to December 30, 2003.  The 
benefit sought on appeal is accordingly denied.  38 C.F.R. 
§ 4.3.

B.  Compensable Rating for Bilateral (Left and Right Ear) 
Hearing Loss from December 31, 2003, Onward

Applying the results of the February 2004 VA examination to 
the rating criteria for service-connected bilateral hearing 
impairment, the Board finds there also is no basis for 
assigning a compensable rating for the service-connected 
hearing loss in both ears from December 31, 2003, onward.  
Considering the results of that examination shows the 
veteran's right ear manifested an average puretone threshold 
of 60 decibels and 92 percent speech discrimination.  And 
according to 38 C.F.R. § 4.85, Table VI, this, in turn, 
correlates to Level II hearing acuity in the right ear.  His 
left ear manifested an average puretone threshold of 48 
decibels and 90 percent speech discrimination.  So he also 
had Level II hearing acuity in his left ear.  Together, this 
equates to a noncompensable rating - his current evaluation.

There were no objective clinical indications of the special 
pattern of hearing impairment during that February 2004 VA 
evaluation, of the type mentioned in 38 C.F.R. §§ 4.85 or 
4.86(b).  So this regulation does not apply.

For these reasons and bases, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable disability rating for 
bilateral hearing loss from December 31, 2003, onward.  The 
benefit sought on appeal is accordingly denied.  There is no 
reasonable doubt to resolve in his favor concerning this.  
38 C.F.R. § 4.3

3.  Entitlement to a Compensable Rating for Left Ear 
Disability

As noted in the introduction, the RO, in April 1984, granted 
service connection for left ear disability and assigned a 10 
percent rating.  The disability rating subsequently was 
reduced to 0 percent in February 1986.  

The veteran filed an increased rating claim in December 2003.  

Specific Rating Criteria 

The veteran's service-connected left ear disability is 
currently rated noncompensably disabling under 38 C.F.R. § 
4.87, Diagnostic Codes 6200 [chronic suppurative otitis 
media].  Chronic suppurative otitis media, mastoiditis, 
or cholesteatome, or any combination, is rated as 10 percent 
disabling during suppuration, or with aural polyps.  Hearing 
impairment and complications such as labyrinthitis, tinnitus, 
facial nerve paralysis, or bone loss of the skull are rated 
separately.  38 C.F.R. § 4.87, Diagnostic Code 6200 (2005).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2005).

Analysis

As mentioned, entitlement to a compensable evaluation for the 
service-connected left ear disability is dependent on 
evidence of a chronic suppurative process, or with aural 
polyps.  See Diagnostic Code 6200.  But neither is 
objectively shown.  A June 2004 VA treatment record indicates 
there were no episodes of infection and both ears were 
stable.  The examiner said the otitis media was inactive.  
During the most recent VA examination, in February 2004, the 
veteran denied any drainage, itching, or irritation in his 
left ear.  And objective physical examination of this ear 
revealed there was no tenderness to palpation of the tragus 
or mastoid.  The external canal was patent and the tympanic 
membrane was clear with a normal light reflex.  There was an 
effusion present in the middle ear space; however, the fluid 
was clear and did not appear infected.  A February 2004 
private physician's statement indicates there was no evidence 
of recurrent infection, while the reports of January 2004 and 
May 2003 examinations noted no history of ear discharge.  VA 
treatment records dated in September and October 2003 also 
indicate there was no recurrent discharge.  

Inasmuch as the evidence of record does not support a finding 
of active suppuration or aural polyps, the schedular criteria 
for a higher, 10 percent, disability rating have not facially 
been met.  A note to the applicable diagnostic code requires 
that hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull should be separately rated.  But as discussed 
elsewhere in this decision, the veteran already has been 
granted service connection for bilateral hearing loss (and, 
as an aside, for tinnitus too), and there is no evidence he 
has experienced labyrinthitis, facial nerve paralysis, or 
bone loss in his skull that would require additional separate 
ratings from those already granted.

In summary, for reasons explained above the preponderance of 
the evidence is against the veteran's claim of entitlement to 
a compensable disability rating for his service-connected 
left ear disability.  The benefit sought on appeal is 
accordingly denied.  38 C.F.R. § 4.3


ORDER

The claim for a compensable rating for left ear hearing loss 
for the period from October 31, 2002, to December 30, 2003, 
is denied.  

The claim for a compensable rating for bilateral hearing loss 
from December 31, 2003, onward, also is denied.  

As well, the claim for a compensable rating for the left ear 
disability is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


